Citation Nr: 0508061	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-23 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Entitlement to an increased rating for recurrent 
dislocation of the left shoulder with arthritis, currently 
assigned a 30 percent evaluation.

3.  Entitlement to an increased rating for corneal scar of 
the right eye with early cataract, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1979 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 2003.  In September 2004 in the veteran appeared 
at the Jackson, Mississippi, RO, for a videoconference before 
the undersigned, sitting in Washington, D.C.  


FINDINGS OF FACT

1.  Schizophrenia or other psychiatric disorder was first 
shown many years after service, and was not due to any events 
of service, including head injury.

2.  A left shoulder disability is manifested by limitation of 
motion, pain and weakness, and recurrent subluxation, but 
without fibrous union, nonunion, or absence of the humeral 
head.  

3.  A corneal scar of the right eye, with early cataract, is 
currently manifested by best-corrected distant visual acuity 
of 20/40.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may schizophrenia be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R.  
§§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an evaluation in excess of 30 percent 
for degenerative changes of the lumbosacral spine with right 
sciatica  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Code 5295 (2002).

3. The criteria for an evaluation in excess of 10 percent for 
corneal scar of the right eye with early cataract have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.75, 4.84a, Diagnostic Code 6079 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a psychiatric disorder

The Board has reviewed all the evidence in the veteran's 
claims folder, including service medical records; VA 
examinations conducted in 1984, 1994, 1998, and 2002; 
numerous written statements from the veteran, as well as 
testimony provided before the Board in September 2004; a 
statement from his mother; and voluminous records of VA 
outpatient and inpatient treatment from 1986 to 2005.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychosis, will be rebuttably presumed if they are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The veteran contends that he suffers from psychiatric 
problems, including schizophrenia, as a result of a head 
injury he sustained in service.  Service connection is 
currently in effect for post-traumatic cephalgia (headaches), 
due to that injury.  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  However, the 
veteran does not contend, nor does the evidence otherwise 
show, that his headaches caused a psychiatric disability; 
rather, he contends that the headaches and psychiatric 
problems stemmed from the same in-service injury.  

The veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Medical evidence is required to 
establish a nexus between an inservice injury and current 
disability.  

While in service, in July 1983, prior to his accident, the 
veteran was issued a counseling letter regarding numerous 
conduct deficiencies, as evidence by two non-judicial 
punishments and numerous derogatory administrative remarks, 
as specified in the letter, including assault, alcohol abuse, 
and probable involvement with illegal drugs.  

Subsequently, in October 1983, he veteran was involved in 
motor vehicle accident.  When seen for treatment, the veteran 
said he had been thrown through the windshield and had lost 
consciousness for 15 minutes.  On examination, he had an 
abrasion on the forehead.  Neurological examination was 
normal, except for residuals of an old injury to the right 
eye.  The diagnosis was closed head injury.  His course while 
being observed for residuals was benign.  About a month 
later, in November 1983, he complained of persistent 
headaches.  No psychiatric complaints were noted, and mental 
status examination was normal.  Neurological examination was 
normal except for the right eye.  The assessment was post-
traumatic cephalgia.  

On a VA neurology examination in April 1984, the examiner 
concluded that he had a history of cerebral concussion 
without evidence of residuals.  Skull X-rays were normal.  On 
a psychiatric examination, conducted in April 1984, the 
veteran said a psychiatrist in service, who had told him that 
he had a quick temper, had seen him.  The veteran felt he did 
have a quick temper.  On mental status examination, there was 
no evidence of looseness of associations, delusions, or 
hallucinations, or other abnormalities and the diagnosis was 
that there was no existence of psychiatric disorder.  

VA medical records show that in April 1986, the veteran was 
hospitalized due to daily explosive episodes, with minimal 
provocation, accompanied by occipital-frontal headaches, 
lightheadedness, and sweating.  At that time, he reported a 
ten-year history of such episodes and behavior, and, while he 
had a history of head trauma with loss of consciousness four 
years earlier, but there was no direct relation to his 
symptoms.  On mental status examination, he denied 
hallucinations or delusional material.  The final diagnosis 
was a severe antisocial personality disorder.  Personality 
disorders as such are not diseases or injuries for which 
service connection may be granted.  38 C.F.R. § 3.303(c).  

During this hospitalization, a sleep-deprived 
electroencephalogram appeared to be abnormal, but the veteran 
failed to return for a repeat, regular electroencephalogram.  
In addition, during a VA hospitalization from December 1992 
to July 1993, psychological testing showed a pattern of 
deficits consistent with a head injury complicated by 
substance abuse.  It was felt that while there may be a 
functional component, organic factors, consisting of past 
head injury and later substance abuse, were the primary cause 
of his symptoms and deficits.  A computerized tomography (CT) 
scan of the head during the hospitalization was normal.  The 
final diagnoses were organic affective disorder, and mixed 
substance abuse.  

The earliest specific mention of schizophrenia was on a VA 
examination in August 1994, when the veteran was noted to be 
currently treated for schizophrenia with Haldol.  

From January to February 1995, the veteran was an inpatient 
in a VA alcohol and drug dependency treatment program.  VA 
medical records dated from 1995 show his treatment for an 
ongoing condition of schizophrenia.  Numerous VA 
hospitalizations from July 1996 to November 1998 show 
diagnoses of schizophrenia and substance abuse, generally 
cocaine and/or alcohol.  During an October 1997 
hospitalization, neuropsychiatric testing was attempted, but 
the veteran refused to cooperate.  

In July 1998, VA neurological and psychiatric examinations 
were conducted.  On both of these examinations, the veteran 
said he had sustained a head injury in service, and dated the 
beginning of his psychiatric symptoms, including hearing 
voices, to that incident.  The neurology examination did not 
reveal any neurologic deficits.  The psychiatric examination 
resulted in diagnoses of schizophrenia, paranoid type, and 
crack cocaine and alcohol abuse and dependence.  

From December 1998 to February 1999, the veteran was again 
hospitalized in a VA facility for psychiatric treatment.  The 
Axis I (mental condition) diagnoses resulting from this 
hospitalization were schizophrenia, rule out major depressive 
disorder.  Traumatic brain injury was listed as an Axis III 
diagnosis (general medical condition, not mental).  

In January 2002, while hospitalized, it was noted that he had 
a history of paranoid schizophrenia, and of traumatic brain 
disease, for which the writer noted the veteran was service-
connected.  Subsequently, hospitalizations in March 2002, May 
2002, and June 2002 resulted in discharge diagnoses of 
schizophrenia, rule out schizoaffective disorder; rule out 
psychotic disorder due to traumatic brain disease; substance 
abuse reportedly currently in remission; service connected 
for traumatic brain disease.  However, in July 2002, a 
magnetic resonance imaging (MRI) scan was normal.  
Hospitalizations in October 2002 and June 2003 resulted in an 
Axis I diagnosis of history of schizophrenia with 
noncompliance, and an Axis III diagnosis of traumatic brain 
injury, service-connected.  Cluster B traits were also noted 
under Axis II, personality disorders.  

On a VA neurological examination in November 2002, the 
examiner concluded, after review of the claims file and 
examination of the veteran, that the veteran said he had a 
traumatic head in jury in service, which had caused him to 
have headaches, personality disorder, psychiatric 
disturbance, memory loss and depression.  The examiner felt 
that the personality disorder and psychiatric problem, 
paranoid schizophrenia, was unlikely to be associated with 
the head injury.  The examiner did not see evidence of memory 
loss upon examination, and felt depression was due to a 
number of factors, but did not identify in in-service 
factors.  

In September 2003, psychosis not elsewhere specified, and 
chronic pain possibly secondary to traumatic head injury was 
diagnosed.  An outpatient note dated in January 2004 reported 
that the veteran had a diagnosis of history of schizophrenia 
with noncompliance, and history of Cluster B traits.  

Based on the above, and a total review of the evidence of 
record, there is no medical evidence connecting the veteran's 
schizophrenia to his in-service closed head injury.  With 
respect to whether he has an organic psychiatric disorder, 
due to the head injury, the preponderance of the evidence 
establishes that he does not.  Although rule out psychotic 
disorder due to traumatic brain disease was noted as a 
diagnosis in several hospitalizations from January to June 
2002, after an MRI failed to disclose any abnormalities, this 
was no longer noted as a diagnosis.  Moreover, the VA 
examiner in November 2002 determined that the veteran did not 
have a psychiatric disorder, due to head injury.  This report 
clearly provides negative evidence against this claim.      

The service medical records did not show the veteran had any 
psychiatric residuals of the injury, and behavioral and 
substance abuse problems were shown before head injury.  This 
contemporaneous evidence is more probative than later 
evidence based on recollections of events which occurred many 
years earlier.  

Based on the above, the Board finds that schizophrenia was 
not present in service or for several years thereafter, and 
is unrelated to a head injury in service.  Moreover, the head 
injury did not cause any other psychiatric disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

II.  Increased rating-left shoulder disability

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent evidence, 
particularly that generated since the Board denied this issue 
in a decision dated in March 2000.  This consists of VA 
examinations in November 2002 and August 2004, as well as VA 
treatment records dated from 2000 to 2005, written statements 
from the veteran and his mother, and the veteran's testimony 
at a videoconference hearing before the undersigned in 
September 2004.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 4.2, the Board also reviewed the evidence 
developed in connection with prior claims.  

Service medical records show that the veteran initially 
dislocated his left shoulder in May 1980.  He was treated 
periodically throughout service for recurrent dislocations, 
requiring multiple surgeries.  In September 1984, he was 
granted service connection, and a 20 percent rating was 
assigned, which has been in effect since the initial grant.  
In a March 2000 decision, the Board denied the claim for a 
rating in excess of 20 percent.  

His claim for an increased rating was received in February 
2002, and in a January 2003 rating decision, the RO increased 
his rating to 30 percent, effective the date his claim was 
received.  The veteran appeals that decision, contending that 
his left shoulder disability warrants a higher rating, due to 
chronic pain, instability, and arthritis.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The January 2003 rating decision which increased the rating 
for the veteran's shoulder disability from 20 to 30 percent 
also changed the diagnostic code to 5303-5305.  However, 
those diagnostic codes pertain to muscle injuries, while the 
veteran's injury was an orthopedic injury, and in an August 
2004 rating decision, the RO again rated the disability under 
diagnostic code 5202, pertaining to impairment of the 
humerus.  

The veteran is right-handed, and, consequently, his left arm 
is his minor arm.  With frequent episodes of dislocation and 
guarding of all arm movements, a rating of 30 percent is 
assigned for the major side and a 20 percent rating is 
assigned on the minor side.  The RO assigned a 30 percent 
rating, although the shoulder involved is the veteran's minor 
shoulder.  For the minor arm, a rating of 40 percent is 
warranted for fibrous union of the shoulder joint.  Nonunion, 
or false flail joint, warrants a 50 percent rating, and loss 
of head of the humerus (flail shoulder) warrants a 70 percent 
rating.  38 C.F.R. § 4.71a, Code 5202.  

On the VA examination in November 2002, the veteran had 
limitation of motion, with pain and guarding on all 
movements, and the shoulder repeatedly subluxed throughout 
the examination.  X-rays showed post-traumatic arthritis.  
Similarly, the VA examination in August 2004 disclosed 
limitation of motion, guarding, and a tendency of the arm to 
sublux, with compensatory tightening of the muscles.  
However, although the veteran has arthritis in the 
glenulohumeral joint, he does not have fibrous union, 
nonunion, or loss of head of the humerus.  Frequent episodes 
of dislocation and guarding of all arm movements are 
contemplated by the rating currently in effect.  

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. See DeLuca v. Brown, 8 Vet. App. 202, 
205- 207 (1995); 38 C.F.R. §§ 4.40, 4.45.  These 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors, to include with 
repeated use and during flare-ups.  See DeLuca, 8 Vet. App at 
205-207.

Both examinations resulted in conclusions that the veteran 
had marked pain and limitation of motion, as well as frequent 
subluxation.  The examiner in November 2002 felt that marked 
impairment in employment resulted.  The more recent 
examination, in August 2004, noted that it was conceivable 
that pain could further limit function, in particular with 
the addition of force or weight, but he concluded that this 
could not be expressed in degrees of limitation of motion.  
He did note, however, that strength in the deltoid was 4+/5, 
and he opined that his deltoid shoulder girdle muscular 
strength gave way due to the pain in his shoulder.  

However, the rating assigned for the veteran's disability is 
already in excess of the 20 percent rating contemplated for 
frequent episodes of dislocation and guarding of all arm 
movements in the minor arm.  The Board finds that the 30 
percent rating in effect is warranted based on the additional 
functional impairment resulting from his disability, but a 
higher rating is not warranted.  

In this regard, a November 2001 Social Security 
Administration (SSA) disability determination identified 
schizophrenia as the only diagnosis, although he had reported 
his shoulder disability on the application.  

In view of these factors, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's left shoulder disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert, supra. 

III.  Increased rating-eye disability

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent evidence, 
particularly that generated since the Board denied this issue 
in a decision dated in March 2000, including VA examinations 
in November 2002 and August 2004, as well as VA treatment 
records dated from 2000 to 2005, written statements from the 
veteran and his mother, and the veteran's testimony at a 
videoconference hearing before the undersigned in September 
2004.  For the purpose of reviewing the medical history of 
the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed the evidence developed 
in connection with prior claims.  

Service medical records show that the veteran sustained a 
projectile corneal laceration of the right eye in March 1983, 
apparently due to an object thrown by a child.  He underwent 
surgery for perforation of the right corneal.  He did well 
post-operatively, although he developed defective vision.  By 
a September r 1984 rating decision, he was granted service 
connection for corneal scar of the right eye, with macular 
trauma, secondary to ocular injury, with defective vision, 
assigned a 10 percent evaluation.  

In an April 1987 rating decision, the rating for the right 
eye disability was increased to 30 percent, effective in July 
1986.  This remained in effect until November 1994, when the 
evaluation was reduced to 10 percent by an August 1994 rating 
decision.  The Board denied restoration of a 30 percent 
rating in a decision dated in March 2000.  

The veteran's claim for an increased rating was received in 
February 2002.  In the January 2003 rating decision, the RO 
granted service connection for an early cataract in the right 
eye, but the rating for the veteran's eye condition remained 
10 percent.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2003).  The appellant is not 
service-connected for any disability of the right eye, and, 
since he is not blind in that eye, the right eye is 
considered normal for rating purposes.  See 38 C.F.R. §§ 
3.383(a), 4.14.  Currently, he is in receipt of a 10 percent 
rating, which is contemplated for visual acuity rating from 
20/50 to 20/100 in the service-connected eye.  For visual 
acuity in the service-connected eye of 20/200 or 15/200, a 20 
percent rating is warranted.  Visual acuity of 10/200 or 
worse in the service-connected eye warrants a 30 percent 
rating.  38 C.F.R. § 4.84a, Codes 6074, 6077, 6079. 

A disability rating for visual impairment is based on the 
best distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75.  

VA examinations in November 2002 and December 2003 both found 
that the veteran had variable findings on visual acuity 
testing.  The December 2003 examination disclosed a corneal 
scar in the right eye, status post trauma, which was well-
healed and did not affect the visual axis.  An early cataract 
in the right eye, likely due to the previous trauma, was not 
visually significant.  Best-corrected visual acuity in the 
right eye was 20/40.  Although he had variable findings, the 
worst finding was 20/100, which is within the range 
contemplated by a 10 percent rating.  

Visual field testing showed generalized constriction which 
was thought to be unreliable due to the veteran's poor 
cooperation with the test.  Also noted were photophobia, as 
well as blepharospasm; however, neither of these conditions 
was found to be a manifestation of the veteran's corneal scar 
or cataract, and service connection is not in effect for any 
other eye condition.  Similarly, the veteran's complaints of 
pain were not medically attributed to his well-healed corneal 
scar or early cataract.  Evaluations in September 2003 and 
January 2005 likewise failed to link these other symptoms to 
his service connected right eye condition.

Consequently, the preponderance of the evidence is against a 
rating in excess of 10 percent for corneal scar of the right 
eye with macular trauma and early cataract.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In letters dated in June and July 2002, prior to the rating 
actions on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his claims, and of his and 
VA's respective obligations to obtain specified different 
types of evidence.  The December 1997 rating decision, May 
1998 statement of the case, numerous subsequent supplemental 
statements of the case, and additional correspondence 
informed the veteran more specifically of the reasons for the 
denial of his claims.  Although he was not explicitly told to 
submit all pertinent evidence in his possession, the detailed 
explanations provided served to convey that information.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Service medical and VA treatment 
records have been received; the veteran has been afforded VA 
examinations; and evidence identified by the veteran has been 
obtained.  The veteran testified at a videoconference hearing 
before the undersigned in September 2004

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  

An evaluation in excess of 30 percent for recurrent 
dislocations of the left shoulder, with arthritis, is denied.

An evaluation in excess of 10 percent for corneal scar of the 
right eye, with cataract, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


